Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 17, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00107-CV


               HEWLETT-PACKARD COMPANY, Appellant

                                        V.

CHRISTOPHER AINSWORTH AND DANIELLE AINSWORTH, Appellees

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-21132


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed November 19, 2014. On July 28,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.